 

Exhibit 10.1

 

 

SECOND AMENDMENT TO THE LINE OF CREDIT AUTHORIZATION

 

 

Borrower:

Broadview Institute, Inc.

Lender:

Terry Myhre

 

8147 Globe Drive

 

4156 Brynwood Drive

 

Woodbury, MN 55125

 

Naples, FL 34119

 

This Second Amendment (“Second Amendment”) is made this 12th day of February,
2015 by and between Terry Myhre (“Lender”) and Broadview Institute, Inc.
(“Borrower”).

 

WHEREAS Lender and Borrower are parties to that certain Line of Credit
Authorization (“Authorization”) dated March 30, 2012; and to the First Amendment
to the Authorization dated June 13, 2013; and

 

WHEREAS the parties wish to enter into this Second Amendment to amend certain
provisions of the Authorization, as amended, subject to the terms and conditions
set forth herein;

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by each party, the parties agree as follows:

 

 

1.)

Effective Date. The effective date of this Amendment will be February 12, 2015.

 

 

2.)

Maturity. The due date as stated in the Authorization shall be changed to April
1, 2017.

 

 

3.)

Affirmation. Except as expressly amended hereby, the Authorization shall
continue in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives on the day and year first above
written.

 

 

BORROWER:

LENDER:

   

BROADVIEW INSTITUTE, INC.

TERRY L. MYHRE

   

By: _______________________

By: _______________________

Kenneth J. McCarthy, CFO

Terry L. Myhre